Name: Commission Regulation (EEC) No 749/78 of 10 April 1978 on the determination of the origin of textile products falling within Chapters 51 and 53 to 62 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 4 . 78 Official Journal of the European Communities No L 101 /7 COMMISSION REGULATION (EEC) No 749/78 of 10 April 1978 on the determination of the origin of textile products falling within Chapters 51 and 53 to 62 of the Common Customs Tariff adopt its proposed provisions under Article 14 (3) (a) of Regulation (EEC) No 802/68 ; whereas, acting under subparagraphs (b) and (c) of paragraph 3, the Commission submitted to the Council a proposal concerning the provisions to be adopted ; Whereas, on the expiry of the period of three months from the date on which the proposal was submitted to it, the Council had not acted, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ('), and in particular Article 14 thereof, Whereas Article 5 of the abovementioned Regulation lays down that a product in the production of which two or more countries were concerned shall be regarded as originating in the country in which the last substantial process or operation was performed that was economically justified , was carried out in an undertaking equipped for the purpose , and resulted in the manufacture of a new product or represented an important stage of manufacture ; Whereas with regard to textile products falling within Chapter 51 and Chapters 53 to 62 these criteria may be considered to be fulfilled where the products obtained have undergone one complete process consti ­ tuting a stage of manufacture ; whereas this is normally the case where the working or processing results in the product obtained receiving a classifica ­ tion under a tariff heading other than those covering the various products utilized ; Whereas in the case of certain products, however, the general criterion of a change of tariff heading does not correspond to the performance of one complete process ; whereas it is therefore necessary in the case of these products to lay down conditions additional to the change of tariff heading ; Whereas certain operations, however, constitute a complete process but nevertheless do not result in a change of tariff heading ; whereas it is therefore neces ­ sary in the case of these operations to provide for certain exceptions to the rule requiring a change of tariff heading ; Whereas experience has shown that the provisions of Regulations (EEC) No 1039/71 (2 ) and (EEC) No 1 480/77 (3 ) on certain textile products falling within Chapters 51 and 53 to 62 may give rise to certain differences of interpretation ; whereas the said Regula ­ tions should be amended accordingly ; Whereas, the Committee on Origin not having deliv ­ ered an opinion , the Commission was not able to Article 1 Textile products falling within Chapters 51 and 53 to 62 of the Common Customs Tariff shall be consid ­ ered as originating in the country in which they have undergone one complete process as specified in Article 2 or in the Community if they have under ­ gone such process there . Article 2 The following shall be considered as complete working or processing : (a) working or processing as a result of which the products obtained receive a classification under a tariff heading other than those covering the various products utilized, except, however, working or processing specified in List A, where the special provisions of that list shall apply ; (b) working or processing specified in List B. The expressions 'section ', 'chapter' and 'tariff heading' shall mean respectively the sections, chapters and tariff headings in the Customs Cooperation Council Nomenclature for the Classification of Goods in Customs Tariffs . For purposes of this Article, the following shall in any event be considered as insufficient working or processing to confer the status of originating products irrespective of whether or not there is a change of tariff heading : (a) operations to ensure the preservation of products in good condition during transport and storage (ventilation , spreading out, drying, removal of damaged parts and like operations) ; (') OJ No L 148 , 28 . 6 . 1968 , p. 1 . (2 ) OJ No L 113, 25 . 5 . 1971 , p 13 . (3 ) OJ No L 164, 2 . 7 . 1977, p 16 . No L 101 /8 Official Journal of the European Communities 14 . 4 . 78 (b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles), washing, cutting up ; (c) (i) changes of packing and breaking up and assembly of consignments, (ii) simple placing in bags, cases, boxes, fixing on cards or boards etc ., and all other simple packing operations ; (d) the affixing of marks, labels or other like distin ­ guishing signs on products or their packaging ; (e) simple assembly of parts of products to constitute a complete product ; (f) a combination of two or more operations specified in (a) to (e). Article 3 Where Lists A and B as referred to in Article 2 provide that products obtained shall be considered as originating only if the value of the products used does not exceed a given percentage of the value of the products obtained, the values to be taken into consid ­ eration for determining such percentage shall be :  on the one hand : as regards products whose importation can be proved, their customs value at the time of importa ­ tion ; as regards products of undetermined origin , the earliest ascertainable price paid for such products in the territory of the country where processing taken place ;  and on the other hand : the ex-works price of the products obtained , less internal taxes refunded or refundable on exporta ­ tion . Article 4 The rules laid down for products falling within Chap ­ ters 51 and 53 to 62 of the Common Customs Tariff by Regulations (EEC) No 1039/71 and (EEC) No 1480/77 are hereby replaced by the rules laid down by this Regulation . Article 5 This Regulation shall enter into force on 1 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 April 1978 . For the Commission fitienne DAVIGNON Member of the Commission 14. 4. 78 Official Journal of the European Communities No L 101 /9 LIST A List of working or processing operations which result in a change in tariff heading without conferring the status of originating products on the products undergoing such operations , or conferring this status only subject to certain conditions Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metCCT heading No Description 51.01 (&gt;) 51.02 (1) 51.03 (!) 53.06 H 53.07 (') 53.08 (') 53.09 (!) 53.10 (!) 54.03 (') 54.04 (!) 55.05 (!) 55.06 (') 56.01 56.02 56.03 56.04 56.05 (!) Yarn of man-made fibres (continuous), not put up for retail sale Monofil , strip (artificial straw and the like) and imitation catgut, of man-made fibre materials Yarn of man-made fibres (continuous), put up for retail sale Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale Yam of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale Yarn of fine animal hair (carded or combed), not put up for retail sale Yarn of horsehair or of other coarse animal hair, not put up for retail sale Yarn of sheep's or lambs' wool , of horsehair or of other animal hair (fine or coarse), put up for retail sale Flax or ramie yarn , not put up for retail sale Flax or ramie yarn, put up for retail sale Cotton yarn , not put up for retail sale Cotton yarn, put up for retail sale Man-made fibres (discontinuous), not carded, combed or otherwise prepared for spinning Continuous filament tow for the manufacture of man-made fibres (discontinuous) Waste (including yarn waste and pulled or garnetted rags) of man-made fibres (continuous or discontinuous), not carded, combed or otherwise prepared for spinning Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning Yarn of man-made fibres (discontinuous or waste), not put up for retail sale These conditions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp Manufacture from products falling within heading Nos 53.01 and 53.03 Manufacture from products falling within heading Nos 53.01 and 53.03 Manufacture from raw fine animal hair falling within heading No 53.02 or waste falling within heading No 53.03 Manufacture from raw coarse animal hair falling within heading No 53.02, waste falling within heading No 53.03 or from raw horsehair falling within heading No 05.03 Manufacture from products falling within heading Nos 05.03 or 53.01 to 53.04 inclusive Manufacture from products falling within heading Nos 54.01 and 54.02, neither carded nor combed Manufacture from products falling within heading No 54.01 or 54.02 Manufacture from products falling within heading No 55.01 or 55.03 Manufacture from products falling within heading No 55.01 or 55.03 Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp of waste falling within heading No 56.03 Manufacture from products falling within heading Nos 56.01 to 56.03 (') For yarn obtained from two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed yarn is classified and for the headings under which yarn of each of the other textiles of which the mixture is composed would be classified . No L 101 / 10 Official Journal of the European Communities 14. 4. 78 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metCCT heading No Description 56.06 C ) 57.06 ( ¢) ex 57.07 (!) ex 57.07 (') 58.05 ( 2 ) 58.06 (*) 58.07 58.09 58.10 59.01 ex 59.02 ex 59.03 59.04 59.05 59.06 59.07 Yarn of man-made fibres (discontinuous or waste), put up for retail sale Yarn of jute or of other textile bast fibres of heading No 57.03 Yarn of true hemp i Yarn of other vegetable textile fibres excluding yarn of true hemp Narrow woven fabrics , and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 Woven labels, badges and the like , not embroid ­ ered, in the piece , in strips or cut to shape or size Chenille yarn (including flock chenille yam), gimped yarn (other than metallized yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels, pompons and the like Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece , in strips or in motifs Embroidery, in the piece, in strips or in motifs Wadding and articles of wadding ; textile flock and dust and mill neps Felt and articles of felt, not impregnated or coated Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics, not impregnated or coated Twine, cordage, ropes and cables, plaited or not Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn , twine , cordage or rope Other articles made from yarn , twine , cordage, rope or cables, other than textile fabrics and arti ­ cles made from such fabrics Textile fabrics coated with gum or amylaceous substances of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses Manufacture from products falling within heading Nos 56.01 to 56.03 Manufacture from raw jute , or other textile bast fibres falling within heading No 57.03 Manufacture from raw true hemp Manufacture from raw vegetable textile fibres falling within heading Nos 57.02 to 57.04 Manufacture from yarn Manufacture from yarn Manufacture from yarn Manufacture from yarn Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture from natural textile fibres or man- made fibres Manufacture from natural textile fibres or man- made fibres Manufacture from natural textile fibres or man- made fibres Manufacture from natural textile fibres or man- made fibres or coir yarn falling within heading No 57.07 or yarn falling within heading No 51.01 Manufacture from yarn Manufacture from natural textile fibres or man- made fibres or coir yarn falling within heading No 57.07 or yarn falling within heading No 51.01 Manufacture from unbleached fabrics falling within Chapters 50 to 57 or unbleached knitted or crocheted fabric falling within heading No 60.01 (') For yarn obtained from two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed yarn is classified and for the headings under which yarn of each of the other textiles of which the mixture is composed would be classified . ( 2 ) For products obtained from two or more textile materials : the provisions appearing in column 4 are applicable for each of the textile materials of which the mixture is composed. 14. 4. 78 Official Journal of the European Communities No L 101 / 11 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metCCT heading No Description 59.08 59.10 ex 59.11 ex 59.11 59.12 59.13 (1) 59.14 59.15 59.16 ex 59.17 ex 59.17 ex Chapter 60 ex 61.01 ex 61.02 ex 61.03 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose deriva ­ tives or of other artificial plastic materials Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not Rubberized textile fabrics, other than rubberized knitted or crocheted goods , with the exception of those consisting of fabric of continuous synthetic textile fibres, or of fabric composed of parallel yarns of continuous synthetic textile fibres , impregnated or covered with rubber latex , containing at least 90 % by weight of textile mate ­ rials and used for the manufacture of tyres or for other technical uses Rubberized textile fabrics , other than rubberized knitted or crocheted goods, consisting of fabric of continuous synthetic textile fibres or of fabric composed of parallel yarns of continuous synthetic textile fibres, impregnated or covered with rubber latex, containing at least 90 % by weight of textile materials and used for the manu ­ facture of tyres or for other technical uses Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery, studio backcloths or the like Plastic fibres and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads Wicks, of woven , plaited or knitted textile mate ­ rials , for lamps, stoves, lighters , candles and the like ; tubular knitted gas-mantle fabric and incan ­ descent gas mantles Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials Transmission , conveyer or elevator belts or belting, of textile material , whether or not streng ­ thened with metal or other material Textile fabrics and textile articles, of a kind commonly used in machinery or plant, but not including polishing discs or rings other than of felt Polishing discs or rings other than of felt Incomplete or unfinished knitted or crocheted goods or goods knitted or crocheted directly to shape Men's and boys' outer garments , incomplete or unfinished Women's, girls ' and infants ' outer garments, incomplete or unfinished Men's and boys' under garments ; including collars, shirt fronts and cuffs, incomplete or unfin ­ ished Manufacture from unbleached fabrics falling within Chapters 50 to 57 or unbleached knitted or crocheted fabric falling within heading No 60.01 Manufacture from unbleached fabric falling within Chapters 50 to 57 or unbleached knitted or crocheted fabric falling within heading No 60.01 or unbleached products falling within heading No 59.02 or 59.03 Manufacture from yarn or unbleached fabrics falling within Chapters 50 to 57 Manufacture from yarn Manufacture from unbleached fabric falling within Chapters 50 to 57 or unbleached knitted or crocheted fabric falling within heading No 60.01 Manufacture from yarn Manufacture from yarn Manufacture from yarn Manufacture from yarn Manufacture from yarn or natural textile fibres or man-made textile fibres Manufacture from yarn or waste fabric or rags falling within heading No 63.02 Manufacture from yarn Manufacture from yarn Manufacture from yarn Manufacture from yam ( ! ) For products obtained from two or more textile materials : the provisions appearing in column 4 are applicable for each of the textile materials of which the mixture is composed . No L 101 / 12 Official Journal of the European Communities 14. 4. 78 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metCCT heading No Description ex 61.04 ex 61.05 ex 61.05 ex 61.06 ex 61.06 ex 61.09 ex 61.10 ex 61.11 62.01 ex 62.02 ex 62.02 62.03 62.04 ex 62.05 ex 62.05 Women's, girls' and infants' under garments, incomplete or unfinished Handkerchiefs, not embroidered Embroidered handkerchiefs Shawls, scarves , mufflers, mantillas, veils and the like, not embroidered Shawls, scarves, mufflers, mantillas , veils and the like , embroidered Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic, incomplete, unfinished or knitted or crocheted directly to shape Gloves , mittens, mitts, stockings, socks and sock ­ ettes, not being knitted or crocheted goods, incom ­ plete or unfinished Made up accessories for articles of apparel (for example, dress shields , shoulder and other pads , belts , muffs , sleeve protectors, pockets), incom ­ plete or unfinished Travelling rugs and blankets Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles ; not embroidered Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles ; embroidered Sacks and bags, of a kind used for the packing of goods Tarpaulins, sails, awnings, sunblinds, tents and camping goods Other made up textile articles (including dress patterns), excluding fans and hand screens, non- mechanical , frames and handles therefor and parts of such frames and handles, and floor cloths, dish cloths, dusters and the like Floor cloths, dish cloths, dusters and the like Manufacture from yarn Manufacture from yarn Manufacture from fabrics, not embroidered, the value of which does not exceed 40 % of the value of the finished product Manufacture from yarn Manufacture from fabrics, not embroidered, the value of which does not exceed 40 % of the value of the finished product Manufacture from yarn Manufacture from yarn Manufacture from yarn Manufacture from yarn Manufacture from yarn Manufacture from fabrics , not embroidered, the value of which does not exceed 40 % of the value of the finished product Manufacture from yarn Manufacture from yarn Manufacture in which the value of the products used does not exceed 40 % of the value of the finished product Manufacture from yarn 14. 4. 78 Official Journal of the European Communities No L 101 / 13 LIST B List of working or processing operations which do not result in a change of tariff heading but which do confer the status of originating products on the products undergoing such operations Products obtained Working or processing that confers the status of originating products when the following conditions are metCCT heading No Description ex Chapter 51 and Chapter 53 to 60 ex 59.02 ex 59.03 ex 60.02 ex 60.04 ex 60.05 ex 60.06 ex 61.01 ex 61.02 ex 61.03 ex 61.04 ex 61.09 Printed or dyed fabrics including knitted and crocheted fabrics Felt and articles of felt ; bonded fibre fabrics, similar bonded yarn fabrics , and articles of such fabrics , impregnated or coated Knitted or crocheted articles made up by sewing or assembling pieces of knitted or crocheted fabric (whether cut to shape or knitted or crocheted directly to shape) Articles of apparel and clothing accessories Printing or dyeing accompanied by finishing opera ­ tions (bleaching, dressing, drying, steaming, burling, mending, impregnating, sanforizing, mercerizing) of unbleached fabrics , including knitted and crocheted fabrics Impregnation or coating of felt and articles of felt and of bonded fibre fabrics, similar bonded yarn fabrics , (excluding impregnation of bonded fibre fabrics and similar bonded yarn fabrics carried out for the sole purpose of bonding the fabric ) and articles of such fabrics ; unbleached Complete making-up (') . Complete making-up (') (') 'Complete making-up shall be taken to mean alt the operations following cutting of the fabric or knitting or crocheting of the fabric directly to shape ; however, making- up shall not necessarily be considered as incomplete where a finishing operation has not been carried out .